DETAILED ACTION
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                 Cross-Reference to Related Applications
2.   This application is a CON of 16/412,538 05/15/2019 PAT 10923230 which is a CON of 15/022,643 03/17/2016 which is a 371 of PCT/IL2015/050/2015 which claims benefit of 61/984,944 04/28/2014. 
                                                       Oath/Declaration
3.   The oath/declaration filed on 01/18/2021 is acceptable.
                                         Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:                     
      Information Disclosure Statement (IDS) filed on 02/25/2021, 06/07/2021, 08/11/2021, 12/01/2021 and 03/03/2022.
                                                        Specification
5.    The specification is objected to for the following reason: 
       On the specification filed on 01/18/2021, on page 1, line 11, insert -- PAT 
10,923,230 -- after “…May 15, 2019”.
      The specification needs to be updated.
                                          Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.    Claims 4, 6, 8, 10, 12, 14 and 16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
        Claims 4, 6, 8, 10, 12, 14 and 16 recites the limitation "wherein data" in line 1. There is insufficient antecedent basis for this limitation in the claim. This should be  --wherein said data --.
                                                Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
         Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.   Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
     Claims 1-20 are directed to an abstract idea. Specifically, representative claim 1 
recites:
 
       A method of predicting a response of a subject to food for providing the subject with a personalized diet, the method comprising: 
                by a user interface device, receiving from a user a selected food to which a glycemic response of the subject is unknown; 
                accessing a computer readable medium storing a data describing the subject;     
               accessing a computer readable medium storing information based on responses of other subjects to foods, said responses of said other subjects including responses of at least one other subject to said selected food or a food similar to said selected food; 
                 analyzing said data and said information based on said selected food to estimate the response of the subject to said selected food; and 
                  providing the subject with a personalized diet, based on said estimate.
     . The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are the “additional elements”.
      The highlighted portion of the claim constitute an abstract idea because it is analogous to other ideas identified as abstract in court decisions. For instance, referring to the April 2017: Interim Eligibility Guidance Quick Reference Sheet, it is analogous to: “Collecting, displaying, and manipulating data” (Int. Ventures v. Cap One Financial), “Collecting information, analyzing it, and displaying certain results of the collection and analysis” {Electric Power Group), “An algorithm for converting binary coded decimal to pure binary” {Benson). This abstract idea is an algorithm which could be carried out as a purely mental process, at least in principle.
       Claim 1 does contain any additional elements other than the abstract idea, but they are not sufficient to make the claims as a whole amount to significantly more than the abstract idea itself for the following reasons:
      These “additional elements” include by a user interface. This element recites a component performing generic computer functions which are well-understood, routine, and conventional in the art; as such, they do not meaningfully limit the claims to be more than just the abstract idea. 
       As such, the additional elements, considered individually and in combination with 
the other claim elements, do not make the claim as a whole significantly more than the
abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
     Specifically, representative claim 20 recites:
      A method of constructing a database for providing at least one subject with a personalized diet, the method comprising, for each subject of a group of subjects:
          receiving glucose levels of said subject;
          receiving food types consumed by said subject;
          via a communication network, transmitting said glucose levels and said food types to a data processor for analyzing said glucose levels and said food types to associate a glycemic response to each food type of at least a portion of said consumed food types;
          making a database record pertaining to said association in at least one database; and
         storing said database record in a computer readable medium for use in providing at least one subject with a personalized diet.
.      The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are the “additional elements”.
      The highlighted portion of the claim constitute an abstract idea because it is analogous to other ideas identified as abstract in court decisions. For instance, referring to the April 2017: Interim Eligibility Guidance Quick Reference Sheet, it is analogous to: “Collecting, displaying, and manipulating data” (Int. Ventures v. Cap One Financial), “Collecting information, analyzing it, and displaying certain results of the collection and analysis” {Electric Power Group), “An algorithm for converting binary coded decimal to pure binary” {Benson). This abstract idea is an algorithm which could be carried out as a purely mental process, at least in principle.
       Claim 20 does contain any additional elements other than the abstract idea, but they are not sufficient to make the claims as a whole amount to significantly more than the abstract idea itself for the following reasons:
      These “additional elements” include by a user interface and a computer readable medium. These element recites a component performing generic computer functions which are well-understood, routine, and conventional in the art; as such, they do not meaningfully limit the claims to be more than just the abstract idea. 
       As such, the additional elements, considered individually and in combination with 
the other claim elements, do not make the claim as a whole significantly more than the
abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
      Dependent claim 2 extends the abstract idea by adding details to ” wherein said data comprises data pertaining to glycemic responses of said subject to foods”, which is still analogous to Classen, Electric Power Group and Benson.
      Dependent claim 3 extends the abstract idea by adding details to ”wherein said information is also based on at least a partial microbiome profile of at least one of said other subjects”, which is still analogous to Classen, Electric Power Group and Benson.
      Dependent claim 4 extends the abstract idea by adding details to “wherein said data comprises at least a partial chemical composition of a food consumed by the subject”, which is still analogous to Classen, Electric Power Group and Benson.
     Dependent claim 5 extends the abstract idea by adding details to” wherein said information is also based on at least a partial chemical composition of a food consumed least one of said other subjects”, which is still analogous to Classen, Electric Power Group and Benson.
     Dependent claim 6 extends the abstract idea by adding details to “wherein said data comprises at least a partial blood chemistry of the subject”, which is still analogous to Classen, Electric Power Group and Benson.
     Dependent claim 7 extends the abstract idea by adding details to “wherein said information is also based on at least a partial blood chemistry of at least one of said other subjects”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 8 extends the abstract idea by adding details to “wherein said data comprises at least a partial genetic profile of the subject”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 9 extends the abstract idea by adding details to “wherein said information is also based on at least a partial genetic profile of at least one of said other subjects”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 10 extends the abstract idea by adding details to “wherein said data comprises metabolomic data associated with the subject”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 11 extends the abstract idea by adding details to “wherein said information is also based on metabolomic data associated with at least one of said other subjects”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 12 extends the abstract idea by adding details to “wherein said data comprises a medical condition of the subject”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 13 extends the abstract idea by adding details to “wherein said information is also based on a medical condition of at least one of said other subjects”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 14 extends the abstract idea by adding details to “wherein said data comprises food intake habits of the subject”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 15 extends the abstract idea by adding details to “wherein said information is also based on food intake habits of at least one of said other subjects”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 16 extends the abstract idea by adding details to “wherein said data comprises a listing of activities performed by the subject over a time period”, which is still analogous to Classen, Electric Power Group and Benson.
       Dependent claim 17 extends the abstract idea by adding details to “wherein said information is also based on a listing of activities performed by at least one of said other subjects over a time period”, which is still analogous to Classen, Electric Power Group and Benson.
       Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.
       The claims are drawn to a “computer readable medium”. The specification does not explicitly exclude the claimed invention being a signal per se. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a reject ion under 35 U.S.C. 101 is appropriate as covering non-transitory subject matter. See 351 OG 212, Feb 23 2010.
       The Examiner suggest that Applicant amends the claim as follows:
        “A computer software product, comprising a non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by a data processor, cause the data processor to receive information pertaining to a food, and to execute the method according to claim 1”.
       Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.
       The claims are drawn to a “computer readable medium”. The specification does not explicitly exclude the claimed invention being a signal per se. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a reject ion under 35 U.S.C. 101 is appropriate as covering non-transitory subject matter. See 351 OG 212, Feb 23 2010.
       The Examiner suggest that Applicant amends the claim as follows:
        “Apparatus for predicting a response of a subject to food, the apparatus comprising: a user interface configured to receive a food; and a data processor having a non-transitory computer-readable medium storing the computer software product of claim 11”.
                                                               Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892